Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 1 of 16 PageID: 708



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


 K.P.,

                  Plaintiff,
                                         Civil No. 20-2831 (RMB)
      v.

 COMMISSIONER OF SOCIAL                  MEMORANDUM OPINION & ORDER
 SECURITY,

                  Defendant.


APPEARANCES

RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVENUE
CHERRY HILL, NEW JERSEY 08002

     On behalf of Plaintiff

ALLISON GRANGER
EMILY BRESLIN MARKOS
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN STREET, SIXTH FLOOR
PHILADELPHIA, PENNSYLVANIA 19123

     On behalf of Defendant


RENÉE MARIE BUMB, United States District Judge

     This matter comes before the Court upon an appeal filed by

Plaintiff K.P., seeking judicial review of the final determination

of the Commissioner of the Social Security Administration (the

“Commissioner”    and   the    “SSA,”   respectively),     which    denied

Plaintiff’s applications for Social Security Disability benefits.
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 2 of 16 PageID: 709



For the reasons set forth herein, the Court will vacate the

decision of the Administrative Law Judge (“ALJ”) and remand for

proceedings consistent with this Opinion.

I.   PROCEDURAL HISTORY

     On July 27, 2015, Plaintiff protectively filed an application

for Social Security Disability benefits under Title II and Title

XVI of the Social Security Act (the “Act”), alleging an onset date

of disability beginning June 30, 2015. [R. at 10.] The claims were

first     denied    on     November      2,       2015,    and     again     denied     upon

reconsideration on May 25, 2016. [Id.] On July 29, 2016, Plaintiff

filed a written request for a hearing before an ALJ. [Id.] That

hearing    took    place       on   October       17,   2018.    [Id.]      Plaintiff    was

represented by an attorney, Jennifer Stonehedge, at that hearing,

at which the ALJ heard testimony from both Plaintiff and David

Festa, an impartial vocational expert. [See R. at 32-79.]

     On    December       5,   2018,    the       ALJ   issued    a   decision    denying

Plaintiff’s       claim    for      benefits,      based    upon      his   finding     that

Plaintiff was not disabled and could perform work in certain

occupations, such as office helper, photocopy machine operator,

and night-shift cleaner/housekeeper. [R. at 19.] On January 9,

2020, the Appeals Council denied Plaintiff’s request for review,

rendering the ALJ’s decision final. [R. at 1.] Plaintiff now seeks

this Court’s review pursuant to 42 U.S.C. § 405(g).



                                              2
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 3 of 16 PageID: 710



II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

disability   benefits,   a   court   must   uphold   the   ALJ’s   factual

decisions if they are supported by “substantial evidence.” Hess v.

Comm’r of Soc. Sec., 931 F.3d 198, 208 n.10 (3d Cir. 2019); 42

U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence” means “more

than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Albert Einstein

Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d Cir. 2009).

      In addition to the “substantial evidence” inquiry, the court

must also determine whether the ALJ applied the correct legal

standards. See Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000). The

Court’s review of legal issues is plenary. Hess, 931 F.3d at 208

n.10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359

(3d Cir. 2011).

      The Social Security Act defines “disability” as the inability

“to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.”

42 U.S.C. § 1382c(a)(3)(A).     The Act further states,

                                     3
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 4 of 16 PageID: 711



     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The   Commissioner   has   promulgated   a   five-step,   sequential

analysis for evaluating a claimant’s disability, as outlined in 20

C.F.R. § 404.1520(a)(4)(i-v). The claimant bears the burden of

proof at steps one through four, whereas the Commissioner bears

the burden of proof at step five. Hess, 931 F.3d at 201. Recently,

the Third Circuit described the ALJ’s role in the Commissioner’s

inquiry at each step of the analysis:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity.” 20 C.F.R. §§
     404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
     disabled. Id. Otherwise, the ALJ moves on to step two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities[.]” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations.” [Smith v. Comm’r
     of Soc. Sec.], 631 F.3d [632, 634 (3d Cir. 2010)]. If

                                    4
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 5 of 16 PageID: 712



     the claimant’s impairments do, he is disabled. 20 C.F.R.
     §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If they do
     not, the ALJ moves on to step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he   is  not   disabled.  Id.   §§  404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
     step five.

     At step five, the ALJ examines whether the claimant “can
     make an adjustment to other work[,]” considering his
     “[RFC,] . . . age, education, and work experience.” Id.
     §§     404.1520(a)(4)(v),     416.920(a)(4)(v).     That
     examination typically involves “one or more hypothetical
     questions posed by the ALJ to [a] vocational expert.”
     Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
     If the claimant can make an adjustment to other work, he
     is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
     416.920(a)(4)(v). If he cannot, he is disabled.

Hess, 931 F.3d at 201–02 (some alterations omitted).

III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal, which is narrow. Plaintiff, who was born

on May 5, 1970, was 45 years old on the alleged onset date and 48

years old at the time of her administrative hearing on October 17,

2018. [See R. at 18, 34, 47.] Plaintiff meets the insured status

requirements of the Social Security Act through December 31, 2020,

meaning that she must establish disability on or before that date

to be entitled to benefits. [See R. at 12.]



                                    5
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 6 of 16 PageID: 713



     A.     Plaintiff’s Educational and Work History

     Plaintiff completed high school in 1988. [R. at 189.] In the

fifteen years prior to her hearing, Plaintiff’s only job was as a

group worker at Oaks Integrated. [R. at 43-44.] She testified that

her role consisted of “work[ing] with a group of developmentally

challenged adults,” assisting them in learning “vocational skills

and trying to teach new skills, going out on work contracts to do

basic     household   office   cleaning   duties.”   [R.   at   44.]   She

demonstrated to her clients how to physically perform their jobs

and taught them how to navigate the process of applying for and

interviewing for such jobs. [R. at 44.] The role also required

Plaintiff to drive her group of clients to and from job locations.

[R. at 46.] She has not worked at all since leaving her job at

Oaks Integrated in June 2015. [R. at 48.]

     B.     Plaintiff’s Medical History

     Plaintiff suffers from both physical and mental ailments. Her

physical condition relevant to this case are degenerative disc

disease with radiculopathy. [See R. at 13; Docket No. 11, at 12-

15.] This injury first appeared in approximately early 2013, when,

on February 6, 2013, Plaintiff went to Lourdes Medical Associates

with a pain in her lower left leg. [R. at 375.] An MRI revealed

that she had degenerative changes and disc bulges in her lower

thoracic spine. [R. at 42.] Plaintiff received treatment for this

pain from Dr. Stuart Kushner, who eventually diagnosed her with

                                    6
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 7 of 16 PageID: 714



sciatica, lumbosacral spondylosis, and back pain. [R. at 387.] An

MRI performed on May 24, 2013, showed “multilevel disc desiccation

and loss of disc height with relative sparing along L2, L2-L3, and

L4-L5.”   (R.   at    385-87.]    Despite      receiving    physical      therapy,

Plaintiff testified that she still experiences issues from those

injuries. [R. at 42-43.] She also testified that pain in her back

and left leg have made it difficult for her to walk, lift, and

perform other everyday tasks that require more strength. [R. at

65-66.] Furthermore, Plaintiff contends that the pain caused by

these diagnoses “[w]orsened with prolonged sitting.” [R. at 387.]

     Plaintiff       also   suffers     from    mental     health    conditions,

including bipolar disorder and anxiety disorder. [See R. at 12,

593.] These conditions caused a twelve-week medical leave prior to

the alleged onset date; a thirteen-day inpatient hospitalization;

several long bouts of depression that rendered her bedridden for

weeks   or   months    at   a   time;   difficulty       functioning,      feeling

overwhelmed,     confused,      indecisive,     and   anxious;      and   lacking

motivation, interest, focus, and concentration to do household

chores and attend to her personal needs. [See, e.g., R. at 48,

324, 330, 411-12, 487, 499.] Plaintiff testified that her symptoms

are not always present, but that it can be hard to predict when

and how they will appear. [See R. at 60-61.]

     C.      The ALJ’s Decision

     At step one, the ALJ found that Plaintiff had not engaged in

                                        7
 Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 8 of 16 PageID: 715



gainful activity since the alleged onset date of June 30, 2015.

[R. at 12.]

       At step two, the ALJ found that Plaintiff suffered from the

following     severe     impairments:       bipolar    disorder     and   anxiety

disorder. [Id.] The ALJ also found that Plaintiff’s degenerative

disc    disease   with    radiculopathy       and     status-post    right   knee

sprain/strain were non-severe. [R. at 13.]

       At step three, the ALJ found that Plaintiff did not suffer an

impairment or combination of impairments that met or medically

equaled the severity of any Listing. [R. at 13-14.]

       At step four, the ALJ found that Plaintiff had the RFC

       to perform a full range of work at all exertional levels
       but with the following non-exertional limitations: she
       is able to understand and remember simple, routine
       instructions and carry-out repetitive tasks; make
       simple, work-related decisions and use common sense;
       deal with minor or few changes in a routine work setting;
       have non-collaborative interaction with co-workers, but
       no interaction with the general public; and is expected
       to be off-task 5% of the time in addition to normal
       breaks and absent 1 day per month.


[R. at 14.] The ALJ also found that Plaintiff was “unable to

perform any past relevant work due to her RFC.” [R. at 18.]

       At step five, the ALJ found that “there are jobs that exist

in significant numbers in the national economy that the claimant

can perform.” [Id.] Therefore, the ALJ concluded that Plaintiff

“has not been under a disability, as defined in the Social Security

Act, from June 30, 2015, through the date of this decision.” [R.

                                        8
    Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 9 of 16 PageID: 716



at 19.]

IV.     DISCUSSION

        Plaintiff raises four arguments in support of remanding this

case. First, she argues that, regardless of the severity or non-

severity of her physical impairments, the ALJ erroneously failed

to consider the impairments in formulating Plaintiff’s RFC at step

four. 1 Second, Plaintiff argues that the ALJ assigned improper

limitations for off-task and absenteeism at step four. Third,

Plaintiff argues that the ALJ did not properly consider opinion

evidence. And fourth, Plaintiff argues that the ALJ failed to

properly assess Plaintiff’s GAF scores. The Court will address

each argument in turn.

        A.    Failure to consider physical impairments in formulating

              RFC

        At   step    two,   the   ALJ   found   that   Plaintiff’s   physical

impairments of degenerative disc disease with radiculopathy and

status-post right knee sprain/strain were non-severe. [R. at 13.]


1 Plaintiff also argues that the ALJ erroneously held that
Plaintiff’s degenerative disc disease with radiculopathy and
sciatica was non-severe. [Docket No. 11, at 12-13.] However,
Plaintiff seemingly concedes that, even if this were true, it would
be harmless error since the ALJ did find, at step two, that
Plaintiff suffered severe mental impairments. [See id. at 14 n.1.]
The Court agrees that, even if the ALJ erred in this regard, doing
so was harmless. See Salles v. Comm’r of Soc. Sec., 229 F. App’x
140, 145 (3d Cir. 2007) (holding that an ALJ’s finding of non-
severity is harmless where the ALJ finds in the claimant’s favor
at step two). Therefore, the Court will not address the severity
or non-severity of Plaintiff’s physical impairments.
                                         9
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 10 of 16 PageID: 717



As noted above, the Court need not address whether that finding

was erroneous. However, Plaintiff’s first argument for remand is

that, regardless of whether her physical impairments are severe or

non-severe, the ALJ erred by not addressing those impairments in

the formulation of Plaintiff’s RFC. [Id. at 14-15.]

     Per 20 C.F.R. § 416.945(a)(2), an ALJ must “consider all” of

a claimant’s impairments, including those “that are not ‘severe.’”

Plaintiff argues that “[t]his did not happen in the present case.”

[Docket No. 11, at 14.] In fact, in formulating Plaintiff’s RFC,

the ALJ noted that Plaintiff “experiences issues with her back and

groin, which make it difficult for her to clean and lift” and that

she had suffered “injuries to her knee.” [R. at 15.] Beyond that

and broad mentions of “consideration of the evidence” generally,

the ALJ focused entirely on Plaintiff’s mental impairments. [R. at

15-18.]

     Plaintiff argues that the ALJ’s conclusion that Plaintiff was

capable of “perform[ing] a full range of work at all exertional

levels” indicates that the ALJ did not adequately consider her

physical impairments. [See Docket No. 11, at 13.] She points to

medical evidence showing that the pain caused by her non-severe

physical impairments “worsened with prolonged sitting.” [R. at

385-87.]   Moreover,     Plaintiff    testified     that   her    physical

impairments can “actually prevent[]” her from “lifting and . . .

certain tasks of cleaning [or] that require more strength than

                                     10
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 11 of 16 PageID: 718



other things.” [R. at 65-66.] The ALJ did not cite any specific

evidence to suggest that Plaintiff’s alleged physical impairments

would have no impact on her exertional capabilities other than,

perhaps, the fact that Plaintiff had not sought treatment for her

physical impairments in several years. [See R. at 13 (deeming

physical limitations non-severe because, in part, Plaintiff has

not sought treatment for them since their onset dates).]

     This    Court   agrees       with   Plaintiff     that       the    ALJ       did    not

adequately     consider       Plaintiff’s       physical           limitations             in

determining    Plaintiff’s        RFC.    Although     the    ALJ       made       passing

comments to them and the record as a whole, it appears that the

ALJ’s   decision     was    exclusively       informed       by     the      fact        that

Plaintiff’s    physical      impairments      were   non-severe.             The    C.F.R.

requires,    however,      that   the    limitations     caused         by   non-severe

impairments should be considered in formulating a claimant’s RFC.

The ALJ’s decision in this case does not indicate that that

requirement was met. This potential omission is not harmless, as

Plaintiff’s physical impairments could affect her RFC, which could

in turn affect which, if any, jobs exist that Plaintiff could

perform. Moreover, “[t]he Third Circuit has held that access to

the Commissioner’s reasoning is [] essential to a meaningful court

review.” Sanford v. Comm’r of Soc. Sec., Civil Action No. 13-0366

NLH, 2014 WL 1294710, at *2 (D.N.J. Mar. 28, 2014) (citing Gober

v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)); see also Stockett

                                         11
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 12 of 16 PageID: 719



v. Comm’r of Soc. Sec., 216 F. Supp. 3d 440, 456 (D.N.J. 2016)

(“The Third Circuit ‘requires the ALJ to set forth the reasons for

his decision.’”) (quoting Burnett v. Comm’r of Soc. Sec., 220 F.3d

112, 123 (3d Cir. 2000)) (Bumb, D.J.). This is true even if the

ALJ’s decision remains the same on remand, as long as it is

explained. Therefore, the Court will remand this matter on that

basis.

     B.    Adequacy of off-task and absenteeism limitations

     Plaintiff next argues that the ALJ’s allowance for only 5%

time off-task and one absence per month in Plaintiff’s RFC did not

align with the evidence and that the ALJ did not pose adequate

hypotheticals to the vocational expert (“VE”). [Docket No. 11, at

15-17.] The VE testified that the industry standard for off-task

tolerance is 10%. [R. at 74.] Meanwhile, the ALJ determined that

Plaintiff would be off-task 5% of the time in addition to normal

breaks. [R. at 14.] Plaintiff argues that the VE’s response to a

hypothetical of needing “an additional 30 to 40 minutes of an

unpredictable    breaktime    in   addition   to   regular    breaks    and

lunches.” [R. at 74.] The VE responded that such a requirement

would put Plaintiff off-task “close to . . . 10%.” [Id.] Plaintiff

argues that this question and answer suggest that “the VE testified

that 30-40 minutes in addition to breaks would preclude work.”

[Docket No. 11, at 16.] Plaintiff argues that remand is required

to clarify the VE’s testimony, citing a case in which there was

                                    12
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 13 of 16 PageID: 720



unclear testimony as to whether regular breaks and lunches was

included in the VE’s time-off task calculation. [Id. (citing Kirby

v. Comm’r of Soc. Sec., Civil No. 16-5159 (RMB) (D.N.J. Sept. 29,

2017), Slip Op. at 16).] This Court disagrees, as the testimony

was    clear.    The    VE    was    explicitly    asked      a    hypothetical      that

contemplated Plaintiff being off-task for a certain amount of time

“in addition to regular breaks and lunches.” [R. at 74.] There is

no    confusion    about       the   VE’s   testimony     with      respect     to   this

hypothetical.

       Plaintiff       also    argues   that     the   ALJ’s      determination      that

Plaintiff       required      only    one   absence     per       month   due   to    her

impairments was in error. [Docket No. 11, at 15.] However, the

ALJ’s analysis of this matter was thorough, clearly explained, and

well supported by the record evidence. [See R. at 14-18.] Based on

that detailed analysis, this Court is not in a position to rule

that a “reasonable adjudicator would be compelled to conclude to

the   contrary,”       which    is   the    standard    that      applies   here.     See

Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020). Therefore, that

aspect of Plaintiff’s argument is denied. Furthermore, because the

ALJ did not err in finding that Plaintiff required only one absence

per month, Plaintiff’s argument that the VE was not presented with

adequate hypotheticals also fails.

       C.   Consideration of opinion evidence

       Plaintiff next argues that the ALJ failed to properly consider

                                            13
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 14 of 16 PageID: 721



the opinion evidence. [Docket No. 11, at 17-20.] Specifically,

Plaintiff argues that the ALJ erred in giving Dr. Victor Nemeroff’s

opinion     little   weight   because      it   was   “inconsistent      with    his

treatment records, which indicate that the claimant is stable with

the   use   of    medications   and   merely     notes    the      possibility   of

decompensation.” [R. at 17.] The Court agrees with Defendant’s

argument that the ALJ had a sufficient basis for affording Dr.

Nemeroff’s       opinion   little   weight.     Between      Dr.   Nemeroff’s    own

treatment notes, [R. at 17, 515-17, 554, 556, 558, 560, 564, 575,

578], as well as evidence in the record, the ALJ was well within

their bounds to give little weight to Dr. Nemeroff’s opinion. See

Russo v. Astrue, 421 F. App’x 184, 191 (3d Cir. 2011) (finding the

rejection of an opinion to be justified where “it was inconsistent

with, and unsupported by, other substantial evidence in the case

record”). Therefore, the Court will not remand on that basis.

      Similarly, Plaintiff argues that the ALJ erroneously gave

little weight to Dr. Stuart Kushner’s opinion. [Docket No. 11, at

18-20.]     Specifically,     the   ALJ    afforded    Dr.    Kushner’s   opinion

little weight for two reasons. First, because Dr. Kushner’s opinion

opined on an issue reserved for the Commissioner. [R. at 17.]

Second, because the opinion “only states that the claimant could

not perform her past work and does not speak to the claimant’s

ability to work in general.” [Id.] While it is true that an ALJ

may not discount an opinion solely because it reaches an issue

                                          14
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 15 of 16 PageID: 722



reserved for the Commissioner, that does not preclude the ALJ from

discounting the opinion for other, valid reasons. See Sheryl W. v.

Comm’r of Soc. Sec., Civil No. 19-19127 (RBK), 2020 U.S. Dist.

LEXIS 232161, at 19-20 (D.N.J. Dec. 10, 2020). Here, the ALJ

offered an entirely separate, legitimate reason for discounting

Dr. Kushner’s opinion. [R. at 17.] Namely, Dr. Kushner’s opinion

stated that Plaintiff could not perform her past work, but did not

say anything about any other work that she might be able to

perform. [Id.] Not only is it within the ALJ’s province to limit

the weight given to such an opinion, but in this case, even if the

ALJ erred in doing so, the error was harmless because the ALJ in

fact implicitly adopted Dr. Kushner’s opinion by finding that

Plaintiff is unable to perform any past relevant work. [R. at 18.]

Therefore, the Court will not remand on that basis.

     D.    Assessment of Plaintiff’s GAF scores

     Finally, Plaintiff argues that the ALJ erroneously decided to

not give Plaintiff’s GAF scores “any significant weight” because

the American Psychiatric Association’s DSM-V, published in 2013,

abandoned the use of GAF due to its “conceptual lack of clarity”

and “questionable psychometrics in routine practice.” [R. at 17.]

The Commissioner argues that the ALJ did not outright reject the

GAF scores, but gave them little weight. In the end, there is a

question in this Court’s mind as to whether “the ALJ . . .

discount[ed] Plaintiff’s GAF scores simply because of the type of

                                    15
Case 1:20-cv-02831-RMB Document 15 Filed 07/23/21 Page 16 of 16 PageID: 723



evidence it represented.” See Black v. Comm’r of Soc. Sec., Civil

No. 19-17237 (NLH), 2020 U.S. Dist. LEXIS 146826, at *15 (D.N.J.

Aug. 14, 2020). If that was the case, doing so was improper and

would require remand, as a GAF score, despite no longer being

utilized in some contexts, still must be “assessed as all other

record evidence.” Id.; see also Hughes v. Comm’r of Soc. Sec., 643

F. App’x 116, 119 (3d Cir. 2016). Therefore, because the Court is

remanding on other issues, the ALJ’s dismissal of the GAF scores

should also be addressed on remand.

V.   CONCLUSION

     ACCORDINGLY, it is on this       22nd   day of   July   2021,

     ORDERED that the decision of the Administrative Law Judge is

VACATED and the case is REMANDED for further proceedings consistent

with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of the Court shall CLOSE THIS CASE.


                            s/Renée Marie Bumb
                            RENÉE MARIE BUMB
                            United States District Judge




                                    16
